Citation Nr: 0016726	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-19 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
heart.

2.  Entitlement to service connection for a disability of the 
eyes.

3.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1946 to June 
1954.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

With regards to the appellant's claims for service 
connection, the Board notes that the RO's initial decision 
was issued via a supplemental statement of the case (SSOC), 
dated in August 1999.  Proper notification was subsequently 
issued by the RO.  The appellant's notice of disagreement 
(NOD) was submitted during a March 2000 hearing before the 
undersigned at the RO.  38 C.F.R. § 20.300 (1999).  Since the 
NOD was timely filed at the RO, the Board will accept the 
SSOC as having been filed out of order, and will accept his 
hearing transcript as the substantive appeal.  38 C.F.R. 
§ 20.302 (1999); See generally Tomlin v. Brown, 5 Vet.App. 
355, 357-58 (1993)(an oral statement at an RO hearing, when 
later reduced to writing in transcript, operated as the 
functional equivalent of a "written communication" for 
purposes of filing an NOD).  As both the NOD and the 
substantive appeal are timely, the issues currently before 
the Board include service connection for heart and eye 
disorders.  38 C.F.R. § 20.302.  This Board Member concludes 
that preserving jurisdiction is in accord with the theory 
expressed in Archbold v. Brown, 9 Vet. App. 124 (1996).  


FINDINGS OF FACT

1.  The appellant is a combat veteran.

2.  The appellant's heart condition was first shown many 
years after service and is not related to any incident/injury 
incurred in service or a service-connected condition.

3.  The claim for service connection for a disability of the 
heart is not plausible.  

4.  The appellant's disability of the eyes was first shown 
many years after service and is not related to any 
incident/injury incurred in service or a service-connected 
condition.

5.  The appellant is service connected for (1) right above 
elbow amputation, rated 80 percent disabling; (2) scars, 
right upper eyelid and eyebrow, rated 10 percent disabling; 
and (3) scar, anterior chest, rated noncompensable.  His 
combined disability rating is 80 percent.

6.  The appellant's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disability of the 
heart is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a disability of the 
eyes is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a combat veteran and has received the Purple 
Heart.  His service medical records indicate that in July 
1950, while in combat against the enemy in Korea, his truck 
struck a mine and he received an injury to his right arm 
requiring amputation above the elbow.  He also received 
penetrating wound to the right anterior chest, without artery 
or nerve involvement.  X-rays of the chest showed that the 
lung fields were clear and that there was nothing unusual in 
the heart, aorta, or diaphragm.  There was metallic foreign 
body in the right lateral chest wall.  In addition, he had a 
slight laceration above the right eye.  Vision was normal and 
there was no apparent damage to the right eye.   X-rays of 
the skull showed three small metallic fragments superimposed 
on the right side of the face over the frontal sinus, 
maxillary sinus, and upper incisor tooth.  A hospital report 
dated in September 1953 indicates that an electrocardiogram 
was performed because of extrasystoles and bradycardia.  The 
results showed an abnormal electrocardiogram because of 
inverted TV4 and low V6 leads.  There was a wandering 
pacemaker in the sinus node with some notching of the P 
waves.  The electrocardiogram was not diagnostic.  In October 
1953, he was seen by the ophthalmology service because of 
headaches when reading and no abnormalities were found.  His 
physical evaluation board report, dated in June 1954, 
indicates no abnormalities of the eyes or heart.

By means of an August 1954 rating decision, the appellant was 
awarded service connection for (1) right above elbow 
amputation, rated 80 percent disabling; (2) scars, right 
upper eyelid and eyebrow, rated 10 percent disabling; and (3) 
scar, anterior chest, rated noncompensable.  His combined 
rating is 80 percent.  These ratings have remained in effect 
since that time.  The appellant does not disagree with the 
assigned ratings.  However, he contends that his service 
connected disabilities render him unemployable.  

The appellant also contends that his heart and eye conditions 
are related to his service connected disabilities.  He has 
not alleged that his heart condition was manifested in 
service.  Rather, he asserts that this condition developed as 
a result of his right arm amputation.  During a hearing 
before the undersigned held in March 2000, he testified that 
his heart condition first developed in 1984.  He also 
reported having problems with his eyes approximately 11 years 
ago.  He stated that he did not believe that any doctor had 
ever attributed his heart and eye conditions to his service 
connected disabilities.  He also stated that no medical 
professional had ever told him that he was unemployable due 
to his service-connected disabilities.  The undersigned 
advised that the case would be held open for the appellant to 
submit any medical evidence linking his service connected 
disabilities to his heart and/or evidence showing that he was 
unemployable solely due to his service connected 
disabilities.  However, none was submitted.  38 C.F.R. 
§ 3.103.

In September 1955, a VA examination disclosed that the heart 
and vessels were normal.  Blood pressure was 130/70.  The 
eyes were normal and vision was 20/20/

Post-service medical records indicate that the appellant was 
first seen for heart problems in 1983.  Prior medical records 
do not show the presence of a heart disease.  (Prior medical 
records indicate that he developed diabetes in 1976 and 
peripheral vascular disease in 1979.)  A VA hospital report, 
dated in August 1983, indicates that he was seen in the 
emergency room for chest pain.  He denied any prior history 
of heart problems or similar type pains.  At that time, he 
was diagnosed with coronary atherosclerotic heart disease, 
with new onset angina pectoris in August 1983.  It is also 
noted that examination of the eyes showed no evidence of 
diabetic retinopathy at that time. 

VA medical records indicate that the appellant's eye 
condition was not shown until many years after separation 
from service.  Current treatment records indicate that he has 
been diagnosed with diabetic retinopathy, cotton spot macular 
edema, conjunctivitis, and blepharitis.  

A VA examination report, dated in June 1997, indicates that 
the appellant reported having worked for H & R Block, off and 
on, for the past 13 years (1983 through 1996).  His work 
involved doing income tax preparation and being an 
instructor.  He complained of individual unemployability due 
to right arm and arteries of the shoulder.  Upon further 
questioning, however, he indicated that he stopped working 
because his place of employment was not wheelchair 
accessible; he used a wheelchair due to bilateral lower 
extremity amputations.  He was able to get around very well 
with the wheelchair using his left upper extremity.  He was 
able to get dressed and undressed with the left upper 
extremity at a good speed, without any pain, discomfort, or 
hesitancy.  He also had well-healed, nontender, 
nondisfiguring facial scarring.  The examiner stated that the 
appellant was able to carry out his daily activity without 
any impedance.  The examiner noted that the appellant was 
claiming individual unemployability due to right arm 
arthritis and arthritis of the shoulder.  He denied any 
history of unemployability because of right upper extremity 
amputation, but did give a history of unemployability, 
because of the lack of easy wheelchair accessibility at the 
work place where he used to work, as well as his age.  The 
opinion of the examiner was that he was able to continue to 
give instructive lectures in his work capacity as an income 
tax instructor, as well as help prepare the examinations as 
he did prior to his unemployment in March 1996.  He was found 
to be employable, without any handicap secondary to 
amputation of the right upper extremity for income tax 
preparation, as well as instructor, as he had done for the 
previous 13 years.  

I.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  
When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

A.  Heart disability.

The Board has considered the evidence and the applicable laws 
and finds that the claim for service connection for a heart 
condition is not well-grounded.  First, the Board notes that 
the appellant is a combat veteran and therefore, the Board 
must consider the provisions of 38 U.S.C.A. § 1154(b) (West 
1991).  In this case, however, the Board does not find that 
38 U.S.C.A. § 1154(b) has any bearing on the issue at hand as 
the appellant has not reported the presence of any heart 
condition in service; rather, he asserts that this is due to 
his right arm amputation.  However, as a layperson, he is not 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The evidence of record 
does not indicate the onset of a heart condition until many 
years after separation from service and there is no medical 
opinion of record linking the current heart condition to the 
appellant's service connected condition or any 
incident/injury incurred in service.  There is no competent 
evidence of cardiac pathology during service or within one 
year of separation from service.  There is no competent 
evidence that there is an increase in cardia disability due 
to the service-connected disease or injury.  Allen v. Brown, 
7 Vet. App. 439 (1995).  The Board also notes that service 
medical records showed some abnormalities on an 
electrocardiogram.  However, again, there is no medical nexus 
between any current heart condition and anything shown in 
service.  The inservice electrocardiogram was considered non-
diagnostic and cardiac pathology was not identified at 
separation or on VA examination in 1955.  Without medical 
nexus evidence, the Board concludes that the claim is not 
well-grounded.  

Because the Board will not reach the merits of the 
appellant's claim, the Board will not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet.App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

Lastly, the provisions of 38 C.F.R. § 3.310(b) (1999) are not 
applicable since the veteran does not have an amputation of a 
lower extremity. 

B.  Eye disability.

The Board also finds that the appellant's claim for service 
connection for a condition of the eyes is not well-grounded.  
Here, again, the Board finds that the provisions of 
38 U.S.C.A. § 1154(b) have no effect on the outcome of the 
case as the issue at hand concerns medical nexus.  See Arms 
v. West, 12 Vet. App. 188 (1999).  The Board notes that the 
appellant's service medical records do not indicate any 
injury to the eyes.  No abnormalities of the eyes were shown 
at his physical evaluation board.  Post-service medical 
records show that an eye condition was not shown until many 
years after service and there is no medical opinion linking 
his eye conditions to any incident or injury incurred in 
service.  Neither does the medical evidence show any link 
between his current eye disorders and his service connected 
conditions.  Without any medical nexus evidence, the Board 
finds that the claim is not well-grounded.  Because the Board 
will not reach the merits of the appellant's claim, the Board 
will not address the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet.App. 462, 464 (1994) 
("in the context of a well-grounded claim the benefit[-]of[-
]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).

II.  Total disability rating due to individual 
unemployability (TDIU).

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).

Under 38 C.F.R. § 4.16(a) (1999), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities. The provisions of 
38 C.F.R. § 4.16 state as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war. It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable. Marginal employment shall 
not be considered substantially gainful 
employment. For purposes of this section, 
marginal employment generally shall be 
deemed to exist when a veteran's earned 
annual income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person. 
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold. Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination. 

38 C.F.R. § 4.16 (1999).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (1999).

The appellant has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He claims that 
he is rendered unemployable due to his service connected 
disabilities and has a combined disability rating of 80 
percent for his service connected disabilities.  He has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed, and 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  Furthermore, the 
Board Member suggested the submission of additional evidence.  
38 C.F.R. § 3.103.

Having considered the evidence in its entirety, as well as 
all the applicable laws and regulations, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for TDIU.  The record indicates that the appellant does 
work; however, it appears that his work is sporadic and the 
Board will assume, without deciding, that it is considered 
marginal employment.  While his combined disability rating is 
80 percent and he therefore meets the threshold rating 
percentage requirements, the medical evidence of record does 
not show that he is rendered unemployable as a result of his 
service connected conditions.  As mentioned above, a June 
1997 examination report found that his right arm amputation 
did not prevent him from doing the work that he had been 
doing for the past 13 years; rather, his unemployability was 
due to his nonservice-connected conditions.  The appellant 
himself essentially admitted this during the examination.  
The undersigned provided him with the opportunity to present 
any evidence which would tend to indicate that his 
unemployability was due to his service connected conditions; 
however, he did not do so.  Given the static nature of his 
service-connected right arm amputation, the opinion of the VA 
examiner, and without any objective evidence to show that he 
is rendered unemployable due to his service connected 
conditions, the Board concludes that the claim must be 
denied.  Ultimately, the opinion of a medical professional is 
more probative of the degree of impairment than the veteran's 
assertion, even if sworn.  (We again note that the veteran 
seemed to agree with the VA examiner.)  

The Board notes that in determining his unemployability due 
to service connected conditions, his right arm amputation has 
primarily been addressed.  While he does have additional 
service connected conditions (scars), the Board finds that 
there is simply no evidence, or assertions, that the scars 
have any impact on his employability. The Board concludes 
that the preponderance of the evidence is against the claim 
and that there is no doubt to be resolved.

If the veteran does obtain evidence that he is unemployable 
due to his service connected disability, we encourage the 
filing of a new claim.


ORDER

Entitlement to service connection for a disability of the 
heart is denied.  Entitlement to service connection for a 
disability of the eyes is denied.  Entitlement to a total 
disability rating due to individual unemployability is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

